DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant presented amendments to the claims on 12/22/2021. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roma (US PUB. 20170022974) in view of Marinopoulos et al (US PUB. 20140336833, herein Marinopoulos) in further view of Kang et al (US PUB. 20150337808, herein Kang) in further view of Zhang et al (US PUB. 20180073486, herein Zhang).

A method of controlling power production of a wind power plant comprising a plurality of wind turbine generators, the method comprising: 
defining, based on received wind information comprising a measured wind direction and a forecasted wind direction, (i) a first wind wake zone based on the measured wind direction (0043 “wake situations in the wind farm may be identified from the ambient data obtained at block 301”, 0032, wind measurements are obtained for wake situations. This situation that is found in the wake farm is the first wind wake zone.), and (ii) a second wind wake zone [predicted to exist at a future point time] based on the forecasted wind direction, wherein the second wind wake zone covers a different geographical area than the first wind wake zone (0043 “wake situations in the wind farm may be identified from the ambient data obtained at block 301 and one or more surrogate models associated with the wind farm from DB 315…Situations in that wind conditions (i.e. wind speed and wind direction)… may be detected by processing data from block 301 and data from DB 315… model may further include wake model(s) that can be used to model and estimate presence and relevance of wake situations substantially in real time.”, 0008 “method further includes determining a value of a parameter of a theoretical wake model to determine a current wake model.”, 0012 “Determining parameters of the wind at first and second wind turbines may include determining…wind direction”, 0021 “different values of the parameter may be suitably weighted in the averaging depending on an estimated reliability of the algorithm used to determine every value of the wind parameter” Wake information is modelled using parameters such as wind direction. Wind direction is a parameter of interest and parameters are forecasted as shown in 0021. This wake information found from the wake corresponds to the second wake zone.). 
While Roma teaches the first and second wind wake zones, Roma does not teach second wind wake zone predicted to exist at a future point time, in response to determining that 
Marinopoulos teaches reactive power (0046)
in response to determining that a first wind turbine generator of the plurality of wind turbine generators and a second wind turbine generator of the plurality of wind turbine generators are common to both the first and second wind wake zones (0088 “the proper subset of the set of wind turbine units may include only and/or all wind turbine units that are situated at the periphery… wind characteristics such as wind speed may be measured at wind turbine units situated at the periphery of the wind turbine unit assembly. Then, wind characteristics such as wind speed at wind turbine units at which no wind characteristics measurements are performed, e.g. situated within the boundary of the wind turbine assembly, may then be estimated using wind modelling, including e.g. wake effect calculations and/or other type of modelling, based on the measured wind characteristics.”, Roma teaches the first and second wake zone. Marinopoulos teaches a first and second wind turbines in a group of the same measured and forecasted wind characteristics),
and in response to increasing the reactive power production of the first wind turbine generator and the second wind turbine generator (0095 “The reactive and/or active power compensation unit 145 may be adapted to compensate output voltage supplied to the power grid to which the system 100 is connected for reactive and/or active power consumption , increasing an active power production of the third wind turbine generator (0096 “reactive and/or active power compensation may be decentralized with respect to wind farm 102 level and provided at some or all of the wind turbine units 105.”, Marinopoulos teaches a plurality of wind turbines as shown in figure 1. Chosen wind turbines have their active power compensated which is understood to be an increase.)
It would have been obvious to have combined the wind wake identification teachings of Roma with the sets of wind turbine teachings of Marinopoulos since Marinopoulos teaches a means for predicting power output of the wind turbine based on the forecasted temperature (0005) which allows for reducing costs (0009).
While Marinopoulos teaches a means for compensating reactive power of the wind turbine units, Roma and Marinopoulos do not teach second wind wake zone [predicted to exist at a future point time, increasing a reactive power production of the first wind turbine generator and a reactive power production of the second wind turbine generator such that both the first and second wind turbine generators produce a reactive power greater than a reactive power production of a third wind turbine generator of the plurality of wind turbine generators that is outside the first wind wake zone.
Kang teaches increasing a reactive power production of the first wind turbine generator and a reactive power production of the second wind turbine generator (0068 “wind turbines…produce active power different from those of the others due to the wake effect, and the reactive power available in each of the wind turbines is different from those of the others as a result, and according to the present invention, it may be controlled to compensate the reactive power different in each wind turbine.”, Marinopoulos teaches controlling the power output of a set of wind turbines to the grid. Kang further teaches that the wind turbines are controlled in accordance to the compensation required for each wind turbine due to wake.) such that both the first and second wind turbine generators produce a reactive power greater than a reactive power production of a third wind turbine generator of the plurality of wind turbine generators that is outside the first wind wake zone (0041 “each of the wind turbines 10 injects active power changing according to the wind due to the wake effect into the power grid, and the wind turbine controller 200 may calculate a reactive power compensation value different from those of the other wind turbine controllers based on the active power generated by the wind turbine one-to-one connected to the wind turbine controller 200” 0046 “referring to FIG. 6…the compensation control unit 220 may acquire a maximum value Q.sup.WG1.sub.max and a minimum value Q.sup.WG1.sub.min of available reactive power by applying active power output p.sup.WG1 of a first wind turbine WG.sub.1 measured at a specific time point to the active power -reactive power diagram and may acquire a maximum value Q.sup.wG2.sub.max and a minimum value Q.sup.WG2.sub.min of available reactive power with respect to active power output p.sup.WG2 of a second wind turbine WG.sub.2 at the same time point.” 0047, 0048 “a first conversion gain k.sub.Q1 is calculated as 14.8, and a second conversion gain k.sub.Q2 is calculated as 13.1.”, 0049 “compensation control unit 220 calculates a reactive power compensation value Q.sub.ref by multiplying the second voltage error value .DELTA.u.sub.2 in each wind turbine 10 and the conversion gain k.sub.Qi acquired” The effect of the wake is different on the wind turbine and is shown by the amount of active power output. This active power output is then used to calculate the minimum and maximum reactive power available for the wind turbine. This is then used in the mathematical expression shown under 0046 to calculate the gain. As shown in 0046 and 0048, wind turbine one which is given a lower maximum reactive power in comparison to wind turbine two, has higher value for its gain. This increase in gain, in comparison to wind turbine two, is then multiplied with another value to find the overall reactive power compensation. Since it is being multiplied, the higher gain value corresponds to an increase in the reactive power compensation in comparison with wind turbine 2.)

Roma, Kang, and Zhang do not teach second wake zone predicted to exist at a future point time. 
Zhang teaches second wake zone predicted to exist at a future point time (0029 “the local wind forecast for an individual wind turbine will take into account wake effects due at least one upstream wind turbine... wind conditions for the individual wind turbine are predicted based on computational models which take into account turbine control input values of the at least one upstream wind turbine”). 
It would have been obvious to have combined the wind wake identification teachings of Roma, the set of wind turbine controls of Marinopoulos and the controlling of reactive power due to wake effects of Kang with the wake determining and response teachings of Zhang because the cited references are directed towards wake based control of wind turbines and because Zhang teaches dynamic frequency support and power production for all wind turbines taking into account wake effects within the wind farm for dynamic optimal operation of the wind farm (0018).

Regarding claim 2, Roma, Marinopoulos, Kang and Zhang teach the method of claim 1.
 wherein an amount of reactive power increase of the first and second wind turbine generators is based on relative active power ratings of the first and second wind turbine generators (0041 “each of the wind turbines 10 injects active power changing according to the wind due to the wake effect into the power grid, and the wind turbine controller 200 may calculate a reactive power compensation value different from those of the other wind turbine controllers based on the active power generated by the wind turbine one-to-one connected to the wind turbine controller 200.”).

Regarding claim 3, Roma, Marinopoulos, Kang and Zhang teach the method of claim 1.
Roma further teaches wherein the wind information comprises wind speed information (0012), the method further comprising
Roma and Marinopoulos further teach selecting the first wind turbine generator (Marinopoulos, 0088) based on a corresponding wind speed less than a rated wind speed of the first wind turbine generator (Roma 0012 “Determining parameters of the wind at first and second wind turbines may include determining wind speed and/or wind turbulence and/or wind direction at first and second wind turbines”, 0013 “Obtained wind speeds may be used to calculate a value of wind speed deficit, which may be compared to a wind speed deficit obtained from a wake model such as e.g. Jensen model”, 0015).

Regarding claim 4, Roma, Marinopoulos, Kang and Zhang teach the method of claim 1.
Roma further teaches wherein the wind information comprises wind direction information (0012), and 
wherein the first wind wake zone is defined relative to one or more second wind turbine generators of the plurality of wind turbine generators (0034 “FIG. 2A is a schematic 

Regarding claim 5, Roma, Marinopoulos, Kang and Zhang teach the method of claim 1. 
Roma teaches the first wind wake zone (0043, 0032).
Zhang further teaches wherein the first wind wake zone extends to a predetermined distance downstream from the one or more second wind turbine generators (fig. 1, 0044 “With a wind direction from left to right, upwind WTs 1a, 1b produce a wake 3a, 3b that affects the downwind WTs 1c, 1d, 1e.”).

Regarding claim 6, Roma, Marinopoulos, Kang and Zhang the method of claim 1. 
 Roma further teaches wherein the received wind information comprises one or more of a measured wind direction (0043 “wake situations in the wind farm may be identified from the ambient data obtained at block 301”, 0032) and a forecasted wind direction (0012 “Determining parameters of the wind at first and second wind turbines may include determining…wind direction”, 0021 “different values of the parameter may be suitably weighted in the averaging depending on an estimated reliability of the algorithm used to determine every value of the wind parameter” Wind direction is a parameter. Parameters are being estimated.)

Regarding claim 8, Roma teaches A computer program product comprising a non- transitory computer-readable storage medium containing code which, when executed by one or more processors, performs an operation for controlling power production of a wind power plant comprising a plurality of wind turbine generators, the operation comprising: 
defining, based on received wind information comprising a measured wind direction and a forecasted wind direction, (i) a first wind wake zone based on the measured wind direction (0043 “wake situations in the wind farm may be identified from the ambient data obtained at block 301”, 0032, wind measurements are obtained for wake situations. This situation that is found in the wake farm is the first wind wake zone.), and (ii) a second wind wake zone [predicted to exist at a future point time] based on the forecasted wind direction (0043 “wake situations in the wind farm may be identified from the ambient data obtained at block 301 and one or more surrogate models associated with the wind farm from DB 315…Situations in that wind conditions (i.e. wind speed and wind direction)… may be detected by processing data from block 301 and data from DB 315… model may further include wake model(s) that can be used to model and estimate presence and relevance of wake situations substantially in real time.”, 0008 “method further includes determining a value of a parameter of a theoretical wake model to determine a current wake model.”, 0012 “Determining parameters of the wind at first and second wind turbines may include determining…wind direction”, 0021 “different values of the parameter may be suitably weighted in the averaging depending on an estimated reliability of the algorithm used to determine every value of the wind parameter” Wake information is modelled using parameters such as wind direction. Wind direction is a parameter of interest and parameters are forecasted as shown in 0021. This wake information found from the wake corresponds to the second wake zone.), wherein the second wind wake zone covers a different geographical area than the first wind wake zone (0045).
While Roma teaches the first and second wind wake zones, Roma does not teach second wind wake zone predicted to exist at a future point time, in response to determining that a first wind turbine generator of the plurality of wind turbine generators and a second wind turbine generator of the plurality of wind turbine generators are common to both the first and 
Marinopoulos teaches reactive power (0046)
in response to determining that a first wind turbine generator of the plurality of wind turbine generators and a second wind turbine generator of the plurality of wind turbine generators are common to both the first and second wind wake zones (0088 “the proper subset of the set of wind turbine units may include only and/or all wind turbine units that are situated at the periphery… wind characteristics such as wind speed may be measured at wind turbine units situated at the periphery of the wind turbine unit assembly. Then, wind characteristics such as wind speed at wind turbine units at which no wind characteristics measurements are performed, e.g. situated within the boundary of the wind turbine assembly, may then be estimated using wind modelling, including e.g. wake effect calculations and/or other type of modelling, based on the measured wind characteristics.”, Roma teaches the first and second wake zone. Marinopoulos teaches a first and second wind turbines in a group of the same measured and forecasted wind characteristics),
and in response to increasing the reactive power production of the first wind turbine generator and the second wind turbine generator (0095 “The reactive and/or active power compensation unit 145 may be adapted to compensate output voltage supplied to the power grid to which the system 100 is connected for reactive and/or active power consumption of the set of wind turbine units”, the set of the wind turbines have their reactive power output , increasing an active power production of the third wind turbine generator (0096 “reactive and/or active power compensation may be decentralized with respect to wind farm 102 level and provided at some or all of the wind turbine units 105.”, Marinopoulos teaches a plurality of wind turbines as shown in figure 1. Chosen wind turbines have their active power compensated which is understood to be an increase.)
It would have been obvious to have combined the wind wake identification teachings of Roma with the sets of wind turbine teachings of Marinopoulos since Marinopoulos teaches a means for predicting power output of the wind turbine based on the forecasted temperature (0005) which allows for reducing costs (0009).
While Marinopoulos teaches a means for compensating reactive power of the wind turbine units, Roma and Marinopoulos do not teach second wind wake zone predicted to exist at a future point time and increasing a reactive power production of the first wind turbine generator and a reactive power production of the second wind turbine generator such that both the first and second wind turbine generators produce a reactive power greater than a reactive power production of a third wind turbine generator of the plurality of wind turbine generators that is outside the first wind wake zone.
Kang teaches increasing a reactive power production of the first wind turbine generator and a reactive power production of the second wind turbine generator (0068 “wind turbines…produce active power different from those of the others due to the wake effect, and the reactive power available in each of the wind turbines is different from those of the others as a result, and according to the present invention, it may be controlled to compensate the reactive power different in each wind turbine.”, Marinopoulos teaches controlling the power output of a set of wind turbines to the grid. Kang further teaches that the wind turbines are controlled in accordance to the compensation required for each wind turbine due to wake.) such that both the first and second wind turbine generators produce a reactive power greater than a reactive power production of a third wind turbine generator of the plurality of wind turbine generators that is outside the first wind wake zone  (0041 “each of the wind turbines 10 injects active power changing according to the wind due to the wake effect into the power grid, and the wind turbine controller 200 may calculate a reactive power compensation value different from those of the other wind turbine controllers based on the active power generated by the wind turbine one-to-one connected to the wind turbine controller 200” 0046 “referring to FIG. 6…the compensation control unit 220 may acquire a maximum value Q.sup.WG1.sub.max and a minimum value Q.sup.WG1.sub.min of available reactive power by applying active power output p.sup.WG1 of a first wind turbine WG.sub.1 measured at a specific time point to the active power -reactive power diagram and may acquire a maximum value Q.sup.wG2.sub.max and a minimum value Q.sup.WG2.sub.min of available reactive power with respect to active power output p.sup.WG2 of a second wind turbine WG.sub.2 at the same time point.” 0047, 0048 “a first conversion gain k.sub.Q1 is calculated as 14.8, and a second conversion gain k.sub.Q2 is calculated as 13.1.”, 0049 “compensation control unit 220 calculates a reactive power compensation value Q.sub.ref by multiplying the second voltage error value .DELTA.u.sub.2 in each wind turbine 10 and the conversion gain k.sub.Qi acquired” The effect of the wake is different on the wind turbine and is shown by the amount of active power output. This active power output is then used to calculate the minimum and maximum reactive power available for the wind turbine. This is then used in the mathematical expression shown under 0046 to calculate the gain. As shown in 0046 and 0048, wind turbine one which is given a lower maximum reactive power in comparison to wind turbine two, has higher value for its gain. This increase in gain, in comparison to wind turbine two, is then multiplied with another value to find the overall reactive power compensation. Since it is being multiplied, the higher gain value corresponds to an increase in the reactive power compensation in comparison with wind turbine 2.)
 
Roma, Kang, and Zhang do not teach second wind wake zone predicted to exist at a future point time.
Zhang does teach second wind wake zone predicted to exist at a future point time (0029 “the local wind forecast for an individual wind turbine will take into account wake effects due at least one upstream wind turbine... wind conditions for the individual wind turbine are predicted based on computational models which take into account turbine control input values of the at least one upstream wind turbine”). 
It would have been obvious to have combined the wind wake identification teachings of Roma, the set of wind turbine controls of Marinopoulos and the controlling of reactive power due to wake effects of Kang with the wake determining and response teachings of Zhang because the cited references are directed towards wake based control of wind turbines and because Zhang teaches dynamic frequency support and power production for all wind turbines taking into account wake effects within the wind farm for dynamic optimal operation of the wind farm (0018).

Regarding claim 9, Roma, Marinopoulos, Kang and Zhang teach the computer program product of claim 8.
 wherein an amount of reactive power increase of the first and second wind turbine generators is based on relative active power ratings of the first and second wind turbine generators (0041 “each of the wind turbines 10 injects active power changing according to the wind due to the wake effect into the power grid, and the wind turbine controller 200 may calculate a reactive power compensation value different from those of the other wind turbine controllers based on the active power generated by the wind turbine one-to-one connected to the wind turbine controller 200.”).

Regarding claim 10, Roma, Marinopoulos, Kang and Zhang teach the computer program product of claim 8. 
Roma further teaches wherein the wind information comprises wind speed information, the operation further comprising
Roma and Marinopoulos further teach selecting the first wind turbine generator (Marinopoulos, 0088) based on a corresponding wind speed less than a rated wind speed of the first wind turbine generator (Roma 0012 “Determining parameters of the wind at first and second wind turbines may include determining wind speed and/or wind turbulence and/or wind direction at first and second wind turbines”, 0013 “Obtained wind speeds may be used to calculate a value of wind speed deficit, which may be compared to a wind speed deficit obtained from a wake model such as e.g. Jensen model”, 0015).

Regarding claim 11, Roma, Marinopoulos, Kang and Zhang teach the computer program product of claim 8.
Roma further teaches wherein the wind information comprises wind direction information (0012), and 
wherein the first wind wake zone is defined relative to one or more second wind turbine generators of the plurality of wind turbine generators (0034 “FIG. 2A is a schematic 

Regarding claim 12, Roma, Marinopoulos, Kang and Zhang teach the computer program product of claim 11. 
Roma teaches the first wind wake zone (0043, 0032).
Zhang further teaches wherein the first wind wake zone extends to a predetermined distance downstream from the one or more second wind turbine generators (fig. 1, 0044 “With a wind direction from left to right, upwind WTs 1a, 1b produce a wake 3a, 3b that affects the downwind WTs 1c, 1d, 1e.”)

Regarding claim 13, Roma, Marinopoulos, Kang and Zhang teach the computer program product of claim 8.
Roma further teaches wherein the received wind information comprises one or more of a measured wind direction (0043 “wake situations in the wind farm may be identified from the ambient data obtained at block 301”, 0032) and a forecasted wind direction (0012 “Determining parameters of the wind at first and second wind turbines may include determining…wind direction”, 0021 “different values of the parameter may be suitably weighted in the averaging depending on an estimated reliability of the algorithm used to determine every value of the wind parameter” Wind direction is a parameter. Parameters are being estimated.)

Regarding claim 15, Roma teaches A wind power plant, comprising: 
a plurality of wind turbine generators (fig. 2); 
and a wind power plant controller configured to: 
define, based on received wind information comprising a measured wind direction and a forecasted wind direction, (i) a first wind wake zone based on the measured wind direction (0043 “wake situations in the wind farm may be identified from the ambient data obtained at block 301”, 0032, wind measurements are obtained for wake situations. This situation that is found in the wake farm is the first wind wake zone.), and (ii) a second wind wake zone [predicted to exist at a future point time] based on the forecasted wind direction, wherein the second wind wake zone covers a different geographical area than the first wind wake zone (0043 “wake situations in the wind farm may be identified from the ambient data obtained at block 301 and one or more surrogate models associated with the wind farm from DB 315…Situations in that wind conditions (i.e. wind speed and wind direction)… may be detected by processing data from block 301 and data from DB 315… model may further include wake model(s) that can be used to model and estimate presence and relevance of wake situations substantially in real time.”, 0008 “method further includes determining a value of a parameter of a theoretical wake model to determine a current wake model.”, 0012 “Determining parameters of the wind at first and second wind turbines may include determining…wind direction”, 0021 “different values of the parameter may be suitably weighted in the averaging depending on an estimated reliability of the algorithm used to determine every value of the wind parameter” Wake information is modelled using parameters such as wind direction. Wind direction is a parameter of interest and parameters are forecasted as shown in 0021. This wake information found from the wake corresponds to the second wake zone.)
While Roma teaches the first and second wind wake zones, Roma does not teach a second wind wake zone predicted to exist at a future point time, in response to determining that a first wind turbine generator of the plurality of wind turbine generators and a second wind turbine generator of the plurality of wind turbine generators are common to both the first and second wind wake zones, increase a reactive power production of the first wind turbine generator and a reactive power production of the second wind turbine generator such that both 
Marinopoulos teaches reactive power (0046)
in response to determining that a first wind turbine generator of the plurality of wind turbine generators and a second wind turbine generator of the plurality of wind turbine generators are common to both the first and second wind wake zones (0088 “the proper subset of the set of wind turbine units may include only and/or all wind turbine units that are situated at the periphery… wind characteristics such as wind speed may be measured at wind turbine units situated at the periphery of the wind turbine unit assembly. Then, wind characteristics such as wind speed at wind turbine units at which no wind characteristics measurements are performed, e.g. situated within the boundary of the wind turbine assembly, may then be estimated using wind modelling, including e.g. wake effect calculations and/or other type of modelling, based on the measured wind characteristics.”, Roma teaches the first and second wake zone. Marinopoulos teaches a first and second wind turbines in a group of the same measured and forecasted wind characteristics),
and in response to increasing the reactive power production of the first wind turbine generator and the second wind turbine generator (0095 “The reactive and/or active power compensation unit 145 may be adapted to compensate output voltage supplied to the power grid to which the system 100 is connected for reactive and/or active power consumption of the set of wind turbine units”, the set of the wind turbines have their reactive power output compensated.), increasing an active power production of the third wind turbine generator (0096 “reactive and/or active power compensation may be decentralized with respect to wind farm 102 level and provided at some or all of the wind turbine units 105.”, Marinopoulos teaches 
It would have been obvious to have combined the wind wake identification teachings of Roma with the sets of wind turbine teachings of Marinopoulos since Marinopoulos teaches a means for predicting power output of the wind turbine based on the forecasted temperature (0005) which allows for reducing costs (0009).
While Marinopoulos teaches a means for compensating reactive power of the wind turbine units, Roma and Marinopoulos do not teach second wind wake zone predicted to exist at a future point time, increasing a reactive power production of the first wind turbine generator and a reactive power production of the second wind turbine generator such that both the first and second wind turbine generators produce a reactive power greater than a reactive power production of a third wind turbine generator of the plurality of wind turbine generators that is outside the first wind wake zone.
Kang does teach increase a reactive power production of the first wind turbine generator and a reactive power production of the second wind turbine generator  (0068 “wind turbines…produce active power different from those of the others due to the wake effect, and the reactive power available in each of the wind turbines is different from those of the others as a result, and according to the present invention, it may be controlled to compensate the reactive power different in each wind turbine.”, Marinopoulos teaches controlling the power output of a set of wind turbines to the grid. Kang further teaches that the wind turbines are controlled in accordance to the compensation required for each wind turbine due to wake.) such that both the first and second wind turbine generators produce a reactive power greater than a reactive power production of a third wind turbine generator of the plurality of wind turbine generators that is outside the first wind wake zone (0041 “each of the wind turbines 10 injects active power changing according to the wind due to the wake effect into the power 
It would have been obvious to have combined the wind wake identification teachings of Roma, and the sets of wind turbine reactive power compensation teachings of Marinopoulos with the controlling of reactive power due to wake effects of Kang because the cited references are all directed towards wake based control of wind turbines and because Kang teaches that “it 
Roma, Marinopoulos and Kang does not teach a second wind wake zone predicted to exist at a future point time. 
Zhang does teach a second wind wake zone predicted to exist at a future point time (0029 “the local wind forecast for an individual wind turbine will take into account wake effects due at least one upstream wind turbine... wind conditions for the individual wind turbine are predicted based on computational models which take into account turbine control input values of the at least one upstream wind turbine”). 
It would have been obvious to have combined the wind wake identification teachings of Roma, the set of wind turbine controls of Marinopoulos and the controlling of reactive power due to wake effects of Kang with the wake determining and response teachings of Zhang because the cited references are directed towards wake based control of wind turbines and because Zhang teaches dynamic frequency support and power production for all wind turbines taking into account wake effects within the wind farm for dynamic optimal operation of the wind farm (0018).
Regarding claim 16, Roma, Marinopoulos, Kang and Zhang teach the wind power plant of claim 15.
Kang further teaches wherein an amount of reactive power increase of the first and second wind turbine generators is based on relative active power ratings of the first and second wind turbine generators (0041 “each of the wind turbines 10 injects active power changing according to the wind due to the wake effect into the power grid, and the wind turbine controller 200 may calculate a reactive power compensation value different from those of the 

Regarding claim 17, Roma, Marinopoulos, Kang and Zhang teach the method of claim 1.
Kang and Zhang further teaches further comprising, in response to a request to increase a reactive power production of the wind power plant to an increased value (Kang, 0068, 0041, 0044, 0048) and in response to determining that increasing the reactive power production of the first wind turbine generator and the reactive power production of the second wind turbine generator does not meet the increased value (Kang, 0011 “a wind farm controller calculates a reactive power compensation value”, 0016 “calculating a reactive power compensation value corresponding to the second voltage error value, by a compensation control unit of the wind turbine controller; and injecting a reactive current corresponding to the reactive current compensation value into a power grid, by a converter of the wind turbine.”, 0026 “may calculate a reactive power compensation value different from those of the other wind turbine controllers based on the active power of the one-to-one connected wind turbine.”, a plurality of wind turbines are needed in order to reach the increased reactive power compensation needed), increasing a reactive power production of a fourth wind turbine generator of the plurality of wind turbine generators (Kang, 0026), wherein the fourth wind turbine generator is in the first wind wake zone but not the second wind wake zone (Zhang, fig. 2, 0044, 0046, turbines 1C and 1D are in the first wind wake zone but not the second wake zone. Turbine 1E is in the first and second wake zone).

Relevant Prior Art
	Nielsen et al (US PUB. 20140142776) has been determined to be relevant prior art since it also is focused on thermal reserves for providing active power. 

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 7 and 8 that the amendments to the claims are not taught by the combination of Roma, Marinopoulos, Kang and Zhang. However, as shown in the 35 USC 103 rejection above, the combination does teach the amended claims.

Examiner Suggestion
	As a service to the Applicant, the Examiner suggests claiming the thermal reserve control stated in the instant specification. The instant specification in paragraphs 0035 and 0045 discusses the use of thermal reserves of the WTGs for delivering greater active power. Paragraph 0042 of the instant application discusses that certain WTG may be operated with less reactive power which allows for increasing the thermal reserve of the WTG. The instant specification goes into further detail over the specific thermal reserve control based on the power situations. This may overcome the cited prior art. It is noted that Nielsen, cited in the relevant prior art section, does mention a thermal storage facility among a plurality of storage facilities for active power control.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116